Citation Nr: 0502668	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-18 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for an asbestos-related 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to March 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen a claim of service 
connection for asthmatic bronchitis.

The veteran appeared at a hearing held at the RO on September 
13, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

In a May 2001 decision, the Board reopened the veteran's 
claim and re-characterized the issue on appeal as entitlement 
to service connection for a respiratory disorder, claimed as 
secondary to asbestos exposure.  The Board remanded the 
reopened claim for consideration of the VCAA and other 
evidentiary development.

This case was before the Board again in October 2002 when the 
Board undertook additional development of the veteran's claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
Additional evidence was obtained; however, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in September 2003, the Board remanded this case to the RO for 
initial consideration of the additional evidence.

A special processing unit, known as the Tiger Team Remand 
Unit, at the Cleveland, Ohio, RO considered the additional 
evidence and undertook additional development.  In December 
2004 the Appeals Management Center, in Washington, D.C., 
transferred this case to the Board. 



REMAND

This case is not ready for appellate review.  The veteran has 
reported exposure to asbestos while re-bricking two boilers 
and replacing the steam supply aboard the USS WASHBURN.  The 
veteran's service personnel records have not been obtained.

At a September 1999 hearing the veteran submitted the names 
of physicians who had treated him for his respiratory 
disorder.  Records from a Dr. A. S. in Athens, Alabama, have 
not been requested.

In an April 2003 addendum to a July 2001 VA respiratory 
examination, the examiner stated that extensive pulmonary 
evaluation of the veteran had "never" shown interstitial 
lung disease or malignancy.  However, an August 1995 x-ray 
evaluation by J. S., M.D. (Dr. S.), showed a diffuse 
interstitial pattern in the lung parenchyma, consisting of 
small irregular linear opacities within the mid and lower 
lung zones bilaterally.  There was a pleural density in the 
subaxillary position on the left, which may have represented 
an area of focal pleural thickening.  The impression was 
pleural and parenchymal changes consistent with asbestosis in 
a subject with an appropriately intense exposure history and 
an adequate latent period.  Dr. S. is board-certified in 
internal medicine, pulmonary diseases, and critical care.  He 
is also an NIOSH-certified B-reader.  While evaluation by VA 
appears to have ruled out the diagnosis of asbestosis or 
another asbestos-related respiratory disorder, the diagnosis 
by Dr. S. has not been specifically addressed.  It is not 
clear whether VA evaluation has been done by certified B-
reader radiologists and board-certified pulmonologists.  
Accordingly, an additional examination of the veteran should 
be conducted.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the National Personnel 
Records Center (NPRC) to obtain records 
of the jobs that the veteran performed 
while in service and of the veteran's 
asbestos exposure in service.  Associate 
all responses with the veteran's claims 
folder.

2.  After obtaining any necessary 
releases, obtain records from a Dr. A. 
S., of Athens, Alabama, for treatment of 
the veteran in approximately 1996-97 for 
any respiratory disability.

3.  Arrange for the veteran to have 
several chest radiographs made.  A 
designated "B reader" radiologist 
should then be asked to read and provide 
an interpretation of these radiographs.  
(A "B reader" is one certified by 
examination to read and grade asbestos 
films.)

If the radiologist determines that a 
high-resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should also be accomplished.

All test results and findings should be 
included in the claims folder, along with 
a legible, detailed analysis of those 
results and findings.

4.  Following the above, provide the 
veteran with a VA respiratory examination 
by a Board Certified pulmonologist to 
determine whether the veteran has an 
asbestos-related lung disorder.  The 
report of examination should include a 
detailed account of all manifestations of 
pulmonary pathology found to be present.  
Pulmonary function tests should include 
DLCO results.

The claims folder, including the report 
of an August 29, 1995 x-ray evaluation by 
J. S., M.D. (Dr. S.); records from K. V., 
M.D. (Dr. V.) dated in August 1999; VA 
outpatient treatment records dated on 
December 1, 1998, April 6, 1999, and 
January 5, 2000; the report of a November 
1999 VA respiratory examination; and the 
report of a July 2001 VA respiratory 
examination with an April 2003 addendum 
to that report, should be made available 
to the examiner for review before the 
examination.  The examiner must verify in 
the examination report that the claims 
folder has been reviewed and identify 
himself or herself as a Board Certified 
pulmonologist.

The examiner should express an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran 
has an asbestos-related lung disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a diagnosis as it is to 
find against a diagnosis.  The examiner 
should provide a complete rationale for 
any opinion provided and must address 
specifically any contrary medical 
opinions.

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

